Title: Benjamin Silliman to Thomas Jefferson, 31 August 1819
From: Silliman, Benjamin
To: Jefferson, Thomas


          
            sir
            New Haven Aug 31–1819—
          
          I have the honour to inform you that,  agreeably to the within act you have been named one of the original members of the American Geological Society & your acceptance will be deemed an honour to the Institution
          
            With very great respect I  am sir your very obt servt
            B Silliman V. P.
          
        